DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 3/8/21. The Examiner notes claims 18, 22, 25, & 28-30 are currently pending and have been examined; claims 1-17, 19-21, 23-24, & 26-27 are withdrawn from consideration, see below. Claims 18, 22, 25, & 28-30 are currently amended. Please see the Response to Amendments and Response to Arguments sections below for more details. 
Election/Restriction
Claims 1-17, 19-21, 23-24, & 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tufte, Jr. (US 4272116 A) in view of Scutts et al. (WO 2007053690 A2) in view of Cross (US 20160341590 A1), hereinafter Tufte, Scutts, & Cross, respectively.
Regarding claim 18 (Currently Amended)
Tufte discloses an apparatus [Fig 2, 10] for creating disposable clean up utensils and from which a two dimensional…paddle [14], an…dustpan [12], and a two dimensional paddle [the second 14] may be formed by separating them from the apparatus, said apparatus comprising
a flat sheet of bendable material [Fig 2, shows a flat bendable material containing all the cleanup components] comprising
the two dimensional…paddle [14] comprising
at least one substantially straight side [56];
at least one side that contains a straight edge and no angled incised bristle lines [Figure 1 of this office action];
at least one side that abuts the…dustpan when both are contained within the flat sheet of bendable material [Figure 1 of this office action];
the two dimensional paddle [the second 14] comprising
at least one side that contains a straight edge [56];
at least one side bounding one or more of the following on the flat sheet of bendable material,
the…dustpan [Figure 1 of this office action, the second 14 has the same edge abutting 12 (i.e. bounding the dustpan)];
an outer border of the flat sheet of bendable material [Fig 2, the sides of 14 not abutting 12 bound and outer border of 10];

a dustpan handle fold line [44];
an intersect at the rear of the open top dustpan [Figure 2 of this office action];
a right back score and fold mark [Figure 2 of this office action];
a left back score and fold mark [Figure 2 of this office action];
a plurality of rear pan inclines [Figure 2 of this office action];
a plurality of sidewall score and fold marks [Figure 2 of this office action];
a pan-to-floor interface [Figure 2 of this office action]; and
an incised line bounding the…dustpan [Fig 2 & Figure 1 of this office action, the line around the dustpan as well as the sides of the dustpan abutting the paddle create an incised line bounding the dustpan].

    PNG
    media_image1.png
    399
    654
    media_image1.png
    Greyscale

Figure 1

    PNG
    media_image2.png
    430
    799
    media_image2.png
    Greyscale

Figure 2
Tufte may not explicitly disclose a combination bristle brush and paddle with at least one substantially straight side containing a plurality of angled incised bristle lines.
However Scutts teaches a bristle brush and paddle [Fig 9, Pg 5, line 11 – Pg 6, line 6; 12 folds into a combination bristle brush and paddle to brush/scrap debris, solid or liquid, into a scoop or dustpan] with at least one substantially straight side [Fig 9; 14b & the left and right sides from 14b are substantially straight sides] containing a plurality of angled incised bristle lines [16, Pursuant MPEP 2144.04-IV-B, it has been held that absent persuasive evidence that the particular configuration (e.g. shape) of the claimed invention is significant, changes in shape are considered to be matters of design choice which a person skilled in the art would have found obvious; in the instant case, the lines can be angled as a design choice as no persuasive evidence is provided in the specification].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paddle as disclosed by Tufte to have incised bristle lines forming a combination bristle brush and paddle as disclosed by Scutts. One of 
Tufte as modified may not explicitly disclose an open top dustpan.
However Cross teaches the open top dustpan [Fig 1-2, 100] comprising
a dustpan handle fold line [110];
an intersect at the rear of the open top dustpan [115];
a right back score and fold mark [120];
a left back score and fold mark [the other 120];
a plurality of rear pan inclines [Fig 1-2; 105, 120, & 125 form rear pan inclines];
a plurality of sidewall score and fold marks [125];
a pan-to-floor interface [130].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dustpan as disclosed by Tufte as modified to the open top dustpan as disclosed by Cross. Per MPEP 2143-B, one of ordinary skill in the art would have been motivated to make this substitution as both provide scoops/dustpans know in the art before the effective filing date and the dustpan of Tufte can be changed with scoop of Cross with predictable results as the structure of Cross forms another dustpan or scoop that have debris brushed or scrapped into.  
Regarding claim 22 (Currently Amended)
Tufte as modified teaches the apparatus of claim 18, but may not explicitly disclose in which the material of the flat sheet of bendable material is chosen from the group which includes the following members: any bendable material that can be incised, scored and folded and whose stiffness is approximately equivalent to or greater than that of cardboard. 
However Cross further teaches in which the material of the flat sheet of bendable material is chosen from the group which includes the following members: any bendable material that can be incised, scored and folded and whose stiffness is equivalent to or greater than that of cardboard [¶53, paperboard is equivalent to cardboard].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat sheet of bendable material as disclosed by Tufte as modified to be any bendable material that can be incised, scored and folded and whose stiffness is approximately equivalent to or greater than that of cardboard as further disclosed by Cross. Pursuant MPEP 2144.07, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice; in the instant case using a material that can be fold into various tools is a known manufacturing method. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tufte in view of Scutts further in view of Cross further in view of Hantover (US 5054828 A), hereinafter Hantover.
Regarding claim 25 (Currently Amended)
Tufte as modified teaches the apparatus of claim 18, in which any portion of the flat sheet of bendable material but may not explicitly disclose contains at least one retail merchandising cutout.
However Hantover teaches an analogous disposable clean up apparatus with a portion of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat sheet of bendable material as disclosed by Tufte as modified to have at least one retail merchandising cutout as disclosed by Hantover. One of ordinary skill in the art would have been motivated to make this modification to have a hole or aperture to hang the flat sheet of bendable material from a rod or hook for display purposes [Hantover:  Col 3, line 10-12].

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tufte in view of Scutts further in view of Cross further in view of Chongtoua et al. (US 20110289024 A1), hereinafter Chongtoua.
Regarding claim 28 (Currently Amended)
Tufte as modified teaches the apparatus of claim 18, but may not explicitly disclose in which the apparatus of said claim is incorporated into at least one substantially planar top, one substantially planar bottom or one substantially planar side of a box or a similar container, said box or similar container further comprising at least one substantially planar top, whether made of one piece or comprised of folded flaps when assembled; at least one substantially planar bottom, whether made of one piece or comprised of folded flaps when assembled; and at least three substantially planar sides.
However Chongtoua teaches an apparatus is incorporated into at least one substantially planar top, one substantially planar bottom or one substantially planar side of a box or a similar container, said box or similar container further comprising at least one substantially planar top, whether made of one piece or comprised of folded flaps when assembled; at least one 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as disclosed by Tufte as modified to be incorporated into at least one substantially planar top, one substantially planar bottom or one substantially planar side of a box or a similar container, said box or similar container further comprising at least one substantially planar top, whether made of one piece or comprised of folded flaps when assembled; at least one substantially planar bottom, whether made of one piece or comprised of folded flaps when assembled; and at least three substantially planar sides as disclosed by Chongtoua. One of ordinary skill in the art would have been motivated to make this modification to include the apparatus with a container for other items so after using the stored items in the container the apparatus can be removed for use immediate use or future use [Chongtoua:  ¶53-¶54].

Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tufte in view of Scutts further in view of Cross further in view of Luna Marroquin et al. (US 20150330025 A1), hereinafter Luna.
Regarding claim 29 (Currently Amended)
Tufte as modified teaches the apparatus of claim 18, but may not explicitly disclose in which any portion of the flat sheet of bendable material is formed of hydrophobic paper or cardboard that has self-assembled silicon-oxide nanoparticles with functional silane groups and fluorocarbonated compounds linked directly to cellulose fibers of at least one of the surfaces thereof, with a Cobb value of 8 to 25 g/m2 and water contact angles of 100 to 140 degrees.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat sheet of bendable material as disclosed by Tufte as modified to be formed of hydrophobic paper or cardboard that has self-assembled silicon-oxide nanoparticles with functional silane groups and fluorocarbonated compounds linked directly to cellulose fibers of at least one of the surfaces thereof, with a Cobb value of 8 to 25 g/m2 and water contact angles of 100 to 140 degrees as disclosed by Luna. One of ordinary skill in the art would have been motivated to make this modification to have all the cleaning utensils formed from the flat sheet of bendable material protected against water, other aqueous liquids, or fats to increase the number of different debris or waste that can be cleaned [Luna:  ¶18, ¶51-¶52, & ¶67].
Regarding claim 30 (Currently Amended)
Tufte as modified teaches the apparatus of claim 18, in which any portion of the flat sheet of bendable material but may not explicitly disclose is coated with biopolymer nanoparticles and nanofillers such as nanoclay and nanocellulose. 
However Luna further teaches the flat sheet of bendable material is coated [¶34; paper substrate is a flat sheet of bendable material and can be coated with a layer of nanoparticles] with biopolymer nanoparticles and nanofillers such as nanoclay [Luna:  ¶34] and nanocellulose [¶18, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flat sheet of bendable material as disclosed by Tufte as modified to be coated with biopolymer nanoparticles and nanofillers such as nanoclay and nanocellulose as disclosed by Luna. One of ordinary skill in the art would have been motivated to make this modification to have all the cleaning utensils formed from the flat sheet of bendable material protected against water, other aqueous liquids, or fats to increase the number of different debris or waste that can be cleaned [Luna:  ¶18 & ¶67].

Response to Amendments
Claim Objections
Applicant's amendments, filed 3/8/21, with respect to the claim objections have been fully considered and are persuasive.  The objection of 12/8/2020 has been withdrawn. 

Response to Arguments
35 U.S.C. 112(b) Rejection
Applicant's amendments and arguments, see Pages 24-26, filed 3/8/21 have been fully considered and are persuasive. The rejections of 12/8/2020 are withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 26-33, filed 3/8/21 have been fully considered and are not persuasive. 
The Applicant claims that the combination of Tufte and Miller would render both 
The Applicant claims that Tufte does not disclose an open top dustpan.However Cross is relied upon to teach an open top dustpan, see above rejection for more details.
The Applicant claims that the amendment of two dimensional bristle brush and paddle is not taught by Miller.However in light of the new grounds of rejection this argument is considered moot.
The Applicant claims that Wise cannot be applied to the amendments to claims 29-30.However in light of the new grounds of rejection this argument is considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723